     Case 2:20-cv-05027-CBM-AS Document 87 Filed 04/27/21 Page 1 of 3 Page ID #:1562




      MICHAEL N. FEUER, City Attorney
 1    KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
      SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 2    CORY M. BRENTE, Senior Assistant City Attorney (SBN 115453)
 3    GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
      GEOFFREY R. PLOWDEN, Deputy City Attorney (SBN 146602)
 4    200 North Main Street, Room 600
      Los Angeles, California 90012
 5    Telephone: 213-978-7038
      Facsimile: 213-978-8785
 6    geoffrey.plowden@lacity.org
 7
      Attorneys for Defendants City of Los Angeles and Chief Michel Moore
 8
 9
                             UNITED STATES DISTRICT COURT

10                         CENTRAL DISTRICT OF CALIFORNIA

11
      BLACK LIVES MATTER LOS                   Case No.: 2:20-cv-05027 CBM-AS
12    ANGELES, CANGRESS (DBA LA
13    CAN), STEVEN ROE, NELSON                 SUPPLEMENTAL DECLARATION OF
      LOPEZ, TINA ČRNKO, JONATHAN              GERMAN HURTADO IN SUPPORT OF
14
      MAYORCA, ABIGAIL RODAS,                  THE CITY’S RESPONSE TO THE OSC
15    KRYSTLE HARTFIELD, NADIA                 RE PRELIMINARY INJUNCTION
16    KHAN, CLARA ARANOVICH,
      ALEXANDER STAMM, MAIA
17    KAZIM, ALICIA BARRERA-TRUJILO,
18    SHANNON LEE MOORE, DEVON
      YOUNG, LINUS SHENTU, individually
19
      and on behalf of a class of similarly
20    situated persons;
21
                   Plaintiffs,
22           vs.
23
   CITY OF LOS ANGELES, a municipal
24 entity, CHIEF MICHEL MOORE, and
25 DOES 1-10 inclusive,
                   Defendants.
26
            I, GERMAN HURTADO, declare:
27
28
                                               1
       SUPPLEMENTAL DECLARATION OF GERMAN HURTADO IN SUPPORT OF THE CITY’S RESPONSE TO THE
                                 OSC RE PRELIMINARY INJUNCTION
     Case 2:20-cv-05027-CBM-AS Document 87 Filed 04/27/21 Page 2 of 3 Page ID #:1563




 1          1.     I am employed by the City of Los Angeles as a Captain with the Los
 2    Angeles Police Department (“LAPD”) and am currently the Patrol Commanding Officer
 3    of Hollenbeck Division. I have been employed with LAPD for 22 years; my tenure has
 4    included eight years in Metropolitan Division, including SWAT, two years in the
 5    Criminal Surveillance Team, and Gang Impact Team, Officer-in-Charge in 77th Street
 6    Division, over two years in Newton Division as a Watch Commander, Assistant Watch
 7    Commander, and Gang Impact Team, Officer-in-Charge. In February of 2019, I was
 8    promoted to the rank of Captain and was assigned the Patrol Commanding Officer of
 9    Foothill Division. I transferred to Hollenbeck Division in October of 2020, as the Patrol
10    Commanding Officer. I have a B.S. in Criminal Justice Management from the Union
11    Institute & University and an M.A. in Executive Leadership from the USC Price School
12    of Public Policy. I submit this supplemental declaration in response to the OSC re
13    preliminary injunction that seeks to greatly restrict the LAPD’s use of two types of
14    LLMs: the 40mm launcher and the 37mm launcher. If called to testify, I could and
15    would competently do so of my own personal knowledge.
16          2.     As I already stated in my declaration dated April 26, 2021, I was the
17    Incident Commander during the August 21, 2020 protest on Foothill Boulevard, which—
18    as widely reported by the news media—devolved into violence and chaos by the late
19    afternoon. I have reviewed the pertinent body worn video from that day and it provides
20    essential context of the circumstances in which Ms. Astorga was injured. The pertinent
21    body worn video demonstrates that Ms. Astorga repeatedly advanced upon officers—at
22    times getting within inches of their faces—despite being told to move back on several
23    occasions, and that she was struck by a bean bag round inadvertently. The pertinent
24    body worn video also demonstrates that, contrary to the statements made in Ms.
25    Astorga’s declaration (Dkt. 58-2, 1:10, 16), the officer who fired the bean bag rounds did
26    so from more than three feet away. Attached as Exhibit B is a true and correct copy of a
27    six minute, 21 second video comparing the video that Ms. Astorga provided (Dkt. 58-2,
28    Exhibit 5) with the pertinent body worn video.
                                                  2
       SUPPLEMENTAL DECLARATION OF GERMAN HURTADO IN SUPPORT OF THE CITY’S RESPONSE TO THE
                                 OSC RE PRELIMINARY INJUNCTION
     Case 2:20-cv-05027-CBM-AS Document 87 Filed 04/27/21 Page 3 of 3 Page ID #:1564




            J declare under penally of perjury under the laws of the United States and State of
 2 Cali.fo.mia that the foregoing is true a11d correct. Executed on April rl_, 2021, iTI Los
 3 Angeles, Cal ifornia
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                3
      SUPPLEMENTAL DECLARATION OF GERMAN HUR-r'AOO l N SUPPORT OF THE CITY'S RESPONSE TO THE
                                OSC RF PRELIMINARY INJUNCTION
